EXHIBIT 10.18
HILL-ROM HOLDINGS, INC.
STOCK AWARD
(EFFECTIVE <date>)
1. Purpose. The purpose of the Hill-Rom Holdings, Inc. Stock Award (hereinafter
called the “Award”), which is granted under the Hill-Rom Holdings, Inc. Stock
Incentive Plan (the “Plan”), is to promote profitability and growth of Hill-Rom
Holdings, Inc. (the “Company”) by offering an incentive payable in Company
common stock to <Name> (the “Employee”) who contributes to such profitability
and growth.
2. Amount of Award. The Company shall cause an account to be established in the
name of the Employee (“Deferred Stock Account”), which shall be assumed to be
invested in <Units> shares (“Initial Deferred Stock Award”) of common stock, no
par value of the Company (“Common Stock”). The Initial Deferred Stock Award
represents the number of shares of Common Stock that would be earned if all
Performance Goals (defined below) were attained at the “Target” performance
level, as described in Section 3. No actual shares of Common Stock shall be held
in the Deferred Stock Account, and the number of shares of Common Stock
maintained in the Deferred Stock Account (“Deferred Stock”) shall be a book
entry which states the number of shares of Common Stock the Employee would have
a right to receive in accordance with the terms of this Award. Any stock
dividends, stock splits and other similar rights inuring to Common Stock shall
be assumed to inure to the Deferred Stock, which may increase or decrease the
number of shares of Deferred Stock in the Deferred Stock Account. The Initial
Deferred Stock Award plus any increases or less any decreases due to stock
dividends, stock splits and any other similar rights inuring to Common Stock as
set forth in the two immediately preceding sentences shall herein after be
referred to as the “Deferred Stock Award.”
3. Earned Deferred Stock. The Deferred Stock Award will become “Earned Deferred
Stock” in accordance with the Company’s attainment of certain performance goals
as described herein (“Performance Goals”). With respect to each of three
one-year “Performance Periods” (as defined below), the Compensation and
Management Development Committee of the Company’s Board of Directors (the
“Committee”) will establish Performance Goals no later than seventy-five
(75) days after the first day of each such Performance Period and will
communicate the Performance Goals in writing to the Employee. The Performance
Periods are as follows:

     
First Performance Period:
  October 1, 2009 through September 30, 2010
Second Performance Period:
  October 1, 2010 through September 30, 2011
Third Performance Period:
  October 1, 2011 through September 30, 2012

 

 



--------------------------------------------------------------------------------



 



With respect to the Performance Goals for each Performance Period, the Committee
will establish “Threshold,” “Target,” and “Maximum” performance levels. At the
end of each Performance Period, the Committee will determine the extent to which
the Performance Goals for such Performance Period have been satisfied, and a
percentage of the Deferred Stock Award (rounded up to the nearest whole share)
will become Earned Deferred Stock in accordance with the following schedule:

              Percentage of Deferred Stock Award   Performance Level   Becoming
Earned Deferred Stock  
 
       
Below Threshold
    0 %
Threshold
    16.7 %
Target
    33.3 %
Maximum
    66.7 %

If, as a result of performance during the Second and/or Third Performance
Periods, the amount of the Deferred Stock Award that should become Earned
Deferred Stock in accordance with the foregoing schedule exceeds the actual
Deferred Stock Award, the Committee, in its discretion, may increase the
Deferred Stock Award to an amount that equals the Earned Deferred Stock, and any
such additional Deferred Stock Award shall immediately be Earned Deferred Stock.
If the Committee does not increase the Deferred Stock Award, the Earned Deferred
Stock shall be limited to the amount of the Deferred Stock Award.
4. Vested Deferred Stock.
(a) If the Employee’s employment with the Company or any of its Subsidiaries (as
defined in the Plan) continues uninterrupted from the effective date of this
Award through the last day of the Third Performance Period, any Earned Deferred
Stock on such date shall be non-forfeitable (“Vested Deferred Stock”). In
addition, any portion of the Deferred Stock Award that becomes Earned Deferred
Stock as a result of performance during the Third Performance Period shall
become Vested Deferred Stock on the date that the Committee determines the
extent to which the Performance Goals for such Performance Period have been
satisfied, regardless of whether the Employee remains employed until the date of
such determination; provided, however, that to the extent that any portion of
such Earned Deferred Stock constitutes an additional Deferred Stock Award
authorized by the Committee in accordance with Section 3, such portion shall
become Vested Deferred Stock on the date of such authorization by the Committee,
regardless of whether the Employee remains employed until the date of such
authorization. Any fractional shares of Vested Deferred Stock shall be rounded
up to the next whole share of Vested Deferred Stock.
(b) Except as otherwise provided herein, any Deferred Stock maintained in the
Deferred Stock Account which is not Vested Deferred Stock shall, upon the
Employee’s termination of employment, be forfeited by the Employee without the
payment of any consideration or further consideration by the Company, and
neither the Employee nor any successors, heirs, assigns, or legal
representatives of the Employee shall thereafter have any further rights or
interest in such forfeited Deferred Stock.

 

- 2 -



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, Earned Deferred Stock shall become Vested
Deferred Stock upon the termination of the Employee’s employment with the
Company, one of its Subsidiaries (as defined in the Plan) or one of their
respective divisions by reason of: (i) retirement after (A) the day after the
first anniversary date of the effective date of this Award, and (B) attaining
age fifty-five (55) and completion of five (5) years of employment
(“Retirement”), (ii) disability, as determined by the Committee, (iii) death, or
(iv) an involuntary termination by the Company or a Subsidiary (as applicable,
the “Employer”) other than for “Cause” (as defined below). In addition, with
respect to the Performance Period during which occurs the Employee’s Retirement
or termination of employment by reason of disability or death, a pro rata
portion (based on the number of days of the Employee’s employment during the
Performance Period) of the Deferred Stock Award that would have become Earned
Deferred Stock for such Performance Period, if any, shall become Vested Deferred
Stock at the time set forth in paragraph (a) of this Section 4 applied as if
such Performance Period were the Third Performance Period.
For purposes of this Agreement, “Cause” shall mean the Employer’s good faith
determination that the Employee has:
(i) acted with gross neglect or willful misconduct in the discharge of the
Employee’s duties and responsibilities or refused to follow or comply with the
lawful direction of the Employer or the terms and conditions of any applicable
employment agreement, providing such refusal is not based primarily on the
Employee’s good faith compliance with applicable legal or ethical standards;
(ii) acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal (at the felony level), unethical, involves moral turpitude or is
otherwise illegal and involves conduct that has the potential, in the Employer’s
reasonable opinion, to cause the Company, a Subsidiary, its officers or its
directors embarrassment or ridicule;
(iii) violated a material requirement of any Company or Subsidiary policy or
procedure, specifically including a violation of the Company’s Code of Ethics or
Associate Policy Manual;
(iv) disclosed without proper authorization any trade secrets or other
confidential information;
(v) engaged in any act that, in the reasonable opinion of the Employer, is
contrary to its best interests or would hold the Company, a Subsidiary, its
officers or directors up to probable civil or criminal liability, provided that,
if the Employee acts in good faith in compliance with applicable legal or
ethical standards, such actions shall not be grounds for termination for Cause;
or
(vi) engaged in such other conduct recognized at law as constituting Cause.

 

- 3 -



--------------------------------------------------------------------------------



 



(d) Earned Deferred Stock shall become Vested Deferred Stock upon the
occurrence, after the day after the first anniversary date of the effective date
of this Award, of (i) a Change in Control (as defined in Section 14.2 of the
Plan), or (ii) a sale, transfer or disposition of substantially all of the
assets or capital stock of a Subsidiary (as defined in the Plan) or division of
the Company or one of its Subsidiaries individually or collectively for whom the
Employee is employed at the time of such Change in Control, sale, transfer or
disposition. Notwithstanding anything herein to the contrary, the distribution
by the Company to Company shareholders of any or all of the shares of common
stock of any of its Subsidiaries (“Distribution”) shall not constitute an event
causing Deferred Stock to become Vested Deferred Stock as described in the
preceding sentence. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and/or any of its
Subsidiaries shall not be considered terminations of employment. For purposes of
this Agreement and the Plan, the Committee shall have absolute discretion to
determine the date and circumstances of termination of the Employee’s
employment, and its determination shall be final, conclusive and binding upon
the Employee. Notwithstanding anything herein to the contrary, the transfer of
the Employee’s employment from the Company to any of its Subsidiaries or from
one of the Company’s Subsidiaries to the Company or another of the Company’s
Subsidiaries in connection with a Distribution or disposition shall not
constitute a termination of employment for purposes of this Agreement, and the
Employee’s employment will be deemed to continue for purposes of this Agreement
until otherwise terminated as provided herein. In particular, if the Employee
transfers employment from the Company to any of its Subsidiaries or from one of
the Company’s Subsidiaries to the Company or another of the Company’s
Subsidiaries in connection with or in anticipation of a Distribution, or
disposition, such transfer of employment shall not constitute a termination of
employment for purposes of this Agreement, and the Employee’s employment will be
deemed to continue for purposes of this Agreement until otherwise terminated as
provided herein.
In consideration of the grant of this Award, the Employee hereby agrees and
acknowledges that any provisions in an Employment Agreement and/or a Change In
Control Agreement between the Employee and the Company related to the vesting of
awards granted under the Plan shall not apply and have no effect with respect to
this Award, and that the vesting of this Award upon a Change in Control shall be
governed solely by this Agreement.
5. Delivery of Shares. The Company shall deliver to the Employee shares of
Common Stock equal in number to the number of shares of Vested Deferred Stock.
The shares of Common Stock delivered to the Employee shall be from shares held
by the Company as treasury stock or from shares of Common Stock acquired by the
Company in the open market. Subject to the Employee’s election to defer, all
shares of Common Stock to be delivered to the Employee shall be delivered as
soon as administratively possible after the day on which such shares become
Vested Deferred Stock, but no later than the 15th day of the third month
following the end of the calendar year in which such shares become Vested
Deferred Stock. Notwithstanding anything herein to the contrary, with respect to
any shares that become Earned Deferred Stock after the date the Employee becomes
eligible for Retirement (as described in Section 4(c)) and on or before the
earlier to occur of (A) the last day of the Third Performance Period or (B) the
date of the Employee’s Retirement, such shares shall not be delivered until the
earliest to occur of: (i) the last day of the Third Performance Period, (ii) the
date of the Employee’s termination of employment (subject to the last sentence
of this paragraph), or (iii) a Change in Control (but only if the event
constituting a Change in Control satisfies the requirements for a distribution
under Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended
(“Code”) (a “409A Change in Control”)). Shares that become deliverable in
accordance with the immediately preceding sentence may be delivered at any time
within ninety (90) days after the event that triggers delivery, provided that
the Employee will have no right to designate the calendar year in which the
shares will be delivered. With respect to any shares that become Earned Deferred
Stock after the date the Employee becomes eligible for Retirement and after the
earlier to occur of (A) the last day of the Third Performance Period or (B) the
date of the Employee’s Retirement, such shares shall be delivered in accordance
with the third sentence of this paragraph. Notwithstanding the foregoing, if
shares become deliverable by reason of the Employee’s separation from service
and at the time of the Employee’s separation from service the Employee is a
“specified employee” as defined in Section 409A of the Code, then the shares of
Common Stock to be delivered shall be delivered on the date which is six months
after the date of the Employee’s separation from service.

 

- 4 -



--------------------------------------------------------------------------------



 



6. Administration of the Award. The Committee shall administer the Award. The
Committee shall have complete and full discretion in the administration and
interpretation of the terms of the Award.
7. Right to Defer Payment of Award.
(a) Election to Defer Award. The Employee may elect to defer payment of the
Award otherwise due on the date shares become Vested Deferred Stock by
completing a written election and delivering such election to the Company at
least one year prior to such date; provided however, that the completion of such
written election and the delivery of such election may be at an earlier date as
determined by the Committee or required by law to insure the validity of such
deferral. The Employee may not defer payment for a period that is shorter than
five (5) years after the date the shares become Vested Deferred Stock.
Notwithstanding the foregoing, with respect to any shares that become Vested
Deferred Stock after the date the Employee has attained age fifty-five (55) and
completed five (5) years of employment, the Employee may elect to defer payment
of the Award to the later of a 409A Change in Control or a date which is at
least five (5) years after the date of the Employee’s termination of employment,
provided the Employee makes the election at least one year prior to the date of
the Employee’s termination of employment, and the election will not take effect
until the one-year anniversary of the date on which the election is made. At the
end of the deferral period elected by the Employee (or within a certain period
of time after the last day of the deferral period as determined by the Committee
or required by law to insure the validity of the deferral), the Company, subject
to Sections 9, 10 and 11, shall deliver to the Employee shares of Common Stock
equal in number to the number of Vested Deferred Stock held in the Employee’s
Deferred Stock Account.
(b) Financial Hardship. A withdrawal from the Employee’s Deferred Stock Account
of Vested Deferred Stock shall be permitted prior to the termination of the
deferral period in the event that the Employee experiences an “unforeseeable
emergency” as such term in defined Section 409A(a)(2)(B)(ii) of the Code and the
regulations issued thereunder. The Employee must apply to the Committee for an
unforeseeable emergency withdrawal and demonstrate that the circumstances being
experienced were not under the Employee’s control and constitute a real
emergency, which is likely to cause a severe financial hardship. The Committee
shall have the authority to require such medical or other evidence as it may
need to determine the necessity for the Employee’s withdrawal request. If such
application for withdrawal is permitted, the amount of such withdrawal shall be
limited to an amount reasonably necessary to satisfy the emergency need, and the
Committee must take into account any additional compensation available. If the
Employee makes a withdrawal, the amount of the Employee’s Deferred Stock Account
under this Award shall be proportionately reduced to reflect the withdrawal.
Also, the withholding requirements described in Section 11 shall also be
effected before the withdrawal. Notwithstanding anything in this Section 4(b) to
the contrary, any withdrawal for any unforeseeable emergency must comply with
Section 409A(a)(2)(B) of the Code.

 

- 5 -



--------------------------------------------------------------------------------



 



8. No Rights as Stockholder. The Employee shall have no rights as a stockholder
with respect to any shares of Common Stock covered by this Award until shares of
Common Stock are delivered to the Employee. Until such time, the Employee shall
not be entitled to dividends (except where the Employee’s Deferred Stock Account
is adjusted for stock dividends pursuant to Section 2) or to vote at meetings of
the stockholders of the Company.
9. Compliance With Securities Laws. Prior to the receipt of any certificates for
shares of Common Stock pursuant to this Award, the Employee (or the Employee’s
beneficiary or legal representative upon the Employee’s death or disability)
shall enter into such additional written representations, warranties and Awards
as the Company may reasonably request in order to comply with applicable
securities laws or with this Award.
10. Stock Ownership Guidelines. The Employee (or the Employee’s beneficiary or
legal representative upon the Employee’s death or disability) shall be bound by
the “Stock Ownership Guidelines” of the Company as may be in effect from time to
time.
11. Withholding. Any payment of Common Stock under this Award shall be subject
to applicable federal and state withholding requirements. Hence, unless the
Employee delivers a check to the Company equal to the required withholding, the
number of shares distributed shall be reduced to meet the Employee’s applicable
withholding requirements.
12. Designation of Beneficiary. The Employee shall be permitted to provide to
the Committee a beneficiary designation for receipt of his or her Award after
death. If the Employee fails to designate a beneficiary, or if the designated
beneficiary predeceases the Employee, the Award shall be paid to the deceased
Employee’s spouse, if living, or if such spouse is not living, to the deceased
Employee’s estate.
13. Adjustments. In the event of any merger, reorganization, consolidation, sale
of substantially all assets, recapitalization, stock dividend, stock split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure occurring after the effective date of this Award affecting
the Common Stock subject to this award, the Board of Directors of the Company
shall adjust the number and kind of shares of Common Stock subject to this Award
so as to maintain the proportionate number of shares subject to this award, and
such adjustment shall be conclusive and binding upon the Employee and the
Company.

 

- 6 -



--------------------------------------------------------------------------------



 



14. Non-Transferability.
(a) The Deferred Stock, the Deferred Stock Account and the Vested Deferred Stock
may not be sold, assigned, transferred, exchanged, pledged, hypothecated, or
otherwise encumbered and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by a voluntary act of the
Employee or any agent of the Employee or by operation of law, shall be
recognized by, or be binding upon, or shall in any manner affect the rights of,
the Company, its successors or any agent thereof.
(b) No amounts payable under the Award shall be transferable by the Employee
other than by his designation of a beneficiary pursuant to Section 12. The
amounts payable under the Award shall be exempt from the claims of creditors of
the Employee and from all orders, decrees, levies and executions and any other
legal process to the fullest extent that may be permitted by law.
15. Amendments to Award. The Award may only be modified upon the mutual
agreement of the Company and the Employee.
16. Source of Benefit Payments. The payment of the Award to the Employee shall
be paid solely from the general assets of the Company. Until the actual delivery
of the shares of Common Stock, the Employee shall not have any interest in any
specific assets of the Company, including shares of Common Stock, under the
terms of the Award. The Award shall not be considered to create an escrow
account, trust fund or other funding arrangement of any kind, or a fiduciary
relationship between the Employee and the Company. Until such time of payment,
no shares of the Common Stock shall be set aside by the Company for the Award.
17. Successors and Assigns.
(a) This Award is personal to the Employee and without the prior written consent
of the Company shall not be assignable by the Employee except by will or the
laws of descent and distribution. This Award shall inure to the benefit of and
be enforceable by the Employee’s guardian and legal representatives.
(b) This Award shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Award in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
18. Award Subject to Plan. This Award is subject to the terms of the Plan. The
terms and provisions of the Plan (including any subsequent amendments thereto)
are hereby incorporated herein by reference. In the event of a conflict between
any terms and provisions contained herein and the terms or provisions of the
Plan, the applicable terms or provisions of the Plan will govern and prevail.

 

- 7 -



--------------------------------------------------------------------------------



 



19. Governing Law. This Award shall be governed by and construed in accordance
with the internal laws of the State of Indiana without reference to principles
of conflict of laws. The captions of this Award are not part of the provisions
hereof and shall have no force or effect. This Award may not be amended or
modified except by a written Award executed by the parties hereto or their
respective successors and legal representatives.
20. Severability. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award.
21. No Waiver. The failure of the Employee or the Company to insist upon strict
compliance with any provision of this Award or the failure to assert any right
the Employee or the Company may have under this Award shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Award.
22. Entire Award. The Employee and the Company acknowledge that this Award
supersedes any prior agreement between the parties with respect to the subject
matter of this Award.
23. Counterparts. This Award may be executed in counterparts, which together
shall constitute one and the same original.
Effective Date: <date>

            HILL-ROM HOLDINGS, INC.
      By:           John H. Dickey        Senior Vice President, Human
Resources      Accepted:         <Name>  

 

- 8 -